Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 29-30 are amended.  
Response to Arguments
Applicant’s arguments, see remarks, filed 5/13/2021, with respect to claims 1-30 have been fully considered and are persuasive.  The previous rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious a method of operating a virtual experience, comprising:
operating a server to communicate with a first user computing environment, the first user computing environment coupled to a first display, the first user computing environment configured to generate a first camera view corresponding to a location of a first camera within a maze, the first camera view viewing an environment displayed in the first display; and operating the server to communicate with an actor computing environment, the actor computing environment coupled to an actor display, the actor computing environment configured to generate an actor interface, the actor interface providing a link whereby an actor activating the link may access and control an actor avatar situated or instantiated in an action pocket or instantiation point within the environment, wherein the actor interface further displays one or more entries, and wherein a display of a particular entry is in part instantiated based on when a user game object associated with the first user computing environment interacts interacting with a respective particular trigger within the environment wherein the user game object is associated with a collider and the particular trigger is associated with a trigger area or trigger volume, and wherein the interacting with a respective particular trigger includes the collider intersecting with the trigger area or trigger volume.
Claims 29-30 are similarly allowable.  Hence, the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bencar et al. (US 20180025710) teaches wherein a musical underscore may accompany the trigger activation objects to reinforce the musical timing, but the triggered notes do not exist in the music underscore. They are, layered on top of the ongoing musical underscore and only sound if the player triggers them during the prescribed timing window (the " Trigger Zone"). The player can see the note "opportunity" approaching (in the form of a trigger activator object such as a large drop, a ball, etc.), and as the object collides with the "Trigger Zone" the virtual trigger becomes enabled and the player has a brief opportunity to trigger the note. If the player strikes within the " Trigger Zone", then the note sounds. If the player does not strike at the appropriate time, or strikes before or after the " Trigger Zone", then the note will not sound. Based on the player's skill, they can achieve different increasingly difficult levels of play.
Takahashi et al. (US 20180178126) teaches implement a game in which a first area of a virtual space that includes a maze-shaped path delimited by given virtual walls is allocated to a first player character that moves under the control of a first player, a second area of the virtual space is allocated to a second player character that moves under the control of a second player, and the first player character and the second player character compete for game progress in the respective areas allocated thereto; an object control section that executes control for placing a first item that is beneficial to the game progress by the first player character on the path within the first area, control for causing an enemy character that inflicts given damage on the first player character to appear on the path within the first area, and moving the enemy character by a given algorithm, control for placing a second item that allows the first player character to come into contact with the enemy character on the path within the first area, control for setting the first area in a condition where the first player character can come into contact with the enemy character when the first player character satisfies a given contact condition with respect to the second item, and control for causing the enemy character, the first item, or the second item to disappear when the first player character satisfies a given contact condition with respect to the enemy character in a contactable condition, the first item, or the second item; a game calculation section that reflects a disappearance status of the enemy character or the first item in the first area on a parameter indicating a degree of the game progress by the first player character; a determination section that executes processing for determining whether or not a given obstruction triggering condition has been established by the first player character moving along the path within the first area with respect to the enemy character, the first item, or the second item; and an event control section that executes control for generating, in the second area, an obstruction event for obstructing the game progress by the second player character when the obstruction triggering condition is established in the first area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER HOANG/Primary Examiner, Art Unit 2616